DETAILED ACTION
The instant application having Application No. 17/000,658 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 8/24/2020, 4/28/2021 and 5/27/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 14, 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12, 17 and 22 of U.S. Patent No. 10,757,718 in view of Islam et al. (US 2018/0063865).

Present application:



monitoring a control region for control messages during a transmission time interval (TTI) based at least in part on the indication that the sub-band of the system bandwidth is subject to preemption;


receiving a control message in the TTI based at least in part on the monitoring, wherein the control message indicates a preemption of resources of the set of resources in a prior TTI; and















receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption





monitoring the control region for the first DCI and for a second DCI that indicates an assignment of uplink or downlink resources, wherein a first number of decoding candidates for the first DCI is less than a second number of decoding candidates for the second DCI

receiving a control message that indicates a reassignment of resources of a set of resources allocated for mobile broadband ( MBB) communications, wherein the control message is received in a control region of a transmission time interval (TTI) of a first duration and indicates reassigned resources of a prior TTI of the first duration, and wherein the reassigned resources are allocated for another type of communications having TTIs of a second duration that is shorter than the first duration;

attempting to decode data from resources of the set of resources based at least in part on the 

Claim 1 does not recite receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption.  However, Islam teaches receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption (“FIG. 7E shows an example of using an indicator to signal to the eMBB UE whether there is URLLC service in a period of time or in a certain frequency band, i.e., whether eMBB UEs need to monitor for low-latency traffic indicators due to the presence of URLLC traffic. If there is no URLLC service in a period of time or in a certain frequency band, then in that time-frequency region, the eMBB UE may not need to monitor for low latency control signaling or account for possible puncturing during its decoding process. If there is URLLC service, the eMBB UE would function in a co-existence (or puncture-ready) mode, which may involve being able to decode a received TB that has been punctured. This indication can be explicit, e.g., using higher layer signaling (Radio Resource Control (RRC)) or dynamic physical layer signaling. It can also be implicit, e.g., using different DMRS patterns. A first DMRS pattern may indicate no URLLC traffic, a second DMRS pattern may indicate the possibility of URLLC traffic, and so handling of punctured eMBB information may be used. It may also be done via sub-band division: one sub-band is eMBB-only; the other sub-band is eMBB+URLLC. The benefit of this indication is to save eMBB UE's processing overhead if there is no URLLC traffic in a period of time or in a certain frequency band” – See [0058]; See also Fig. 7E; The UE receives an indication of a sub-band associated with a set of eMBB only resources and 


Claims 14, 21 and 31 are rejected based on Claims 12, 17 and 22 of U.S. Patent No. 10,757,718 in view of Islam based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6, 11-16, 20-25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (US 2017/0135084) in view of Islam et al. (US 2018/0063865).

Regarding Claim 2, Kuchibhotla teaches a method for wireless communication, comprising:
monitoring a control region for control messages during a transmission time interval (TTI) and receiving a control message in the TTI based at least in part on the monitoring, wherein the control message indicates a preemption of resources of the set of resources in a prior TTI (“control channel monitoring can be performed” – See [0107]; “a marker signal can be received” – See [0137]; “FIG. 21 is an example illustration 2100 of a first subframe 2110 and a second subframe 2112 according to a possible embodiment. The first subframe can include a control region 2121, low latency data 2240, and a regular latency data region 2250. The second subframe 2112 can include a control region 2122 including a marker 2130. A marker transmission 2130 in one subframe 2112 (e.g. subframe n+1) may indicate the REs/LCEs/DCEs/CCEs/RBs/RBGs used for low latency transmission in OFDM symbols of another subframe 2121 (e.g. subframe n)” – See [0084]; The UE monitors a control channel (control region) and receives a marker signal (control message) during interval n+1 (TTI), wherein the marker signal indicates resources that were punctured/preempted by low latency data in internal n (prior TTI)); and
attempting to decode data from the resources of the set of resources in the prior TTI based at least in part on the control message (“a regular latency data transmission in the subframe can be decoded based on the determined first and second set of time-frequency resources” – See [0141]; “According to a possible implementation, in order to support regular latency transmissions in the same subframe as low latency transmissions, a marker can be transmitted where the marker can indicate which RE's are used in the subframe for low latency transmission. This information can be used to determine which Log Likelihood Ratios (LLR's) should be zeroed out while decoding regular latency transmissions” – See [0082]; The UE decodes the regular latency data from the resources in interval n (prior TTI) and does not decode the low latency data, based on the marker signal (control message)).
Kuchibhotla does not explicitly teach receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption, wherein the monitoring is based at least in part on the indication that the sub-band of the system bandwidth is subject to preemption.
However, Islam teaches receiving an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption, wherein the monitoring for control messages is based at least in part on the indication that the sub-band of the system bandwidth is subject to preemption (“FIG. 7E shows an example of using an indicator to signal to the eMBB UE whether there is URLLC service in a period of time or in a certain frequency band, i.e., whether eMBB UEs need to monitor for low-latency traffic indicators due to the presence of URLLC traffic. If there is no URLLC service in a period of time or in a certain frequency band, then in that time-frequency region, the eMBB UE may not need to monitor for low latency control signaling or account for possible puncturing during its decoding process. If there is URLLC service, the eMBB UE would function in a co-existence (or puncture-ready) mode, which may involve being able to decode a received TB that has been punctured. This indication can be explicit, e.g., using higher layer signaling (Radio Resource Control (RRC)) or dynamic physical layer signaling. It can also be implicit, e.g., using different DMRS patterns. A first DMRS pattern may indicate no URLLC traffic, a second DMRS pattern may indicate the possibility of URLLC traffic, and so handling of punctured eMBB information may be used. It may also be done via sub-band division: one sub-band is eMBB-only; the other sub-band is eMBB+URLLC. The benefit of this indication is to save eMBB UE's processing overhead if there is no URLLC traffic in a period of time or in a certain frequency band” – See [0058]; See also Fig. 7E; The UE receives an indication of a sub-band associated with a set of eMBB only resources and a sub-band associated with a set of co-existence resources where eMBB resources are subject to preemption by URLLC traffic, wherein the UE monitors for URLLC control indicators (control messages) based on the assigned sub-band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuchibhotla to receive an indication that a sub-band of a system bandwidth associated with a set of resources allocated for mobile broadband (MBB) communications is subject to preemption, wherein the monitoring is based at least in part on the indication that the sub-band of the system bandwidth is subject to preemption.  Motivation for doing so would be to enable the UE to save processing overhead if there is no URLLC traffic in a frequency band.  Thus, the amount of monitoring the UE needs to perform is reduced (See Islam, Abstract and [0058]).

Regarding Claim 3, Kuchibhotla in view of Islam teaches the method of Claim 2.  Kuchibhotla further teaches refraining from decoding preempted resources of the prior TTI based at least in part on the control message (“a regular latency data transmission in the subframe can be decoded based on the determined first and second set of time-frequency resources” – See [0141]; “According to a possible implementation, in order to support regular latency transmissions in the same subframe as low latency transmissions, a marker can be transmitted where the marker can indicate which RE's are used in the subframe for low latency transmission. This information can be used to determine which Log Likelihood Ratios (LLR's) should be zeroed out while decoding regular latency transmissions” – See [0082]; The UE decodes the regular latency data from the resources in interval n (prior TTI) and does not decode the low latency data (refrains from decoding the preempted resources), based on the marker signal (control message)).

Regarding Claim 4, Kuchibhotla in view of Islam teaches the method of Claim 2.  Kuchibhotla further teaches that the control message comprises a downlink control information (DCI) that indicates the preemption of resources (“FIG. 21 is an example illustration 2100 of a first subframe 2110 and a second subframe 2112 according to a possible embodiment. The first subframe can include a control region 2121, low latency data 2240, and a regular latency data region 2250. The second subframe 2112 can include a control region 2122 including a marker 2130. A marker transmission 2130 in one subframe 2112 (e.g. subframe n+1) may indicate the REs/LCEs/DCEs/CCEs/RBs/RBGs used for low latency transmission in OFDM symbols of another subframe 2121 (e.g. subframe n) … information conveyed using the marker 2130 can be sent using control channels, such as PDCCH or PHICH, that are typically used in the control region” – See [0084]; The marker signal (control message) is control information transmitted in a physical downlink control channel (PDCCH).  Thus, it is downlink control information).

Regarding Claim 5, Kuchibhotla in view of Islam teaches the method of Claim 4.  Kuchibhotla further teaches that a set of decoding candidates for the DCI are defined by one or more aggregation levels that are based at least in part on a link condition (“The subset of CCEs intended for a particular user equipment to monitor or attempt to decode at a particular CCE aggregation level, L, (e.g., L=1, 2, 4 or 8 CCEs) is called the set of resources for that user equipment at the particular CCE aggregation level, L” – See [0045]; “The blind decoding can allow the base station to dynamically select the aggregation size based on for example the channel conditions such that a large number of CCEs need not be used all of the time” – See [0055]; The set of decoding candidates are defined by an aggregation level based on channel/link conditions).

“higher layer signaling such as Radio Resource Control (RRC) signaling” – See [0045]; “In one embodiment, similar to the control channel structure described above in terms of search space and aggregation levels, a UE, such as a device, may be configured via higher layer signalling to monitor for low latency (LL) data packets with one or more Low latency Data Information (LDI) format(s) in a subset of the LCEs at a particular LCE aggregation level” – See [0071]).

Regarding Claim 11, Kuchibhotla in view of Islam teaches the method of Claim 2.  Kuchibhotla further teaches determining that a modulation order used for communicating during the prior TTI is greater than a threshold; wherein monitoring the control region for the control message is based at least in part on the determination (“The LLR values can be set to zero. The LLR values may be adjusted only if the MCS value exceeds a MCS threshold. For example the MCS threshold can correspond to 16QAM rate 3/4. If the MCS determined from resource assignment is smaller than the threshold, the device may not adjust the LLR values” – See [0140]; “At 1650, a regular latency data transmission in the subframe can be decoded based on the determined first and second set of time-frequency resources … the device can determine an MCS value from the resource assignment and if the MCS is less than a MCS threshold it may not look for a marker and/or skips the step of determining a second set of resources, and can decode regular latency data without accounting for second set of resources” – See [0141]; The UE monitors the control region for a marker (control signal) based on the determination of whether the MCS (modulation order) is greater than or less than a threshold).

Regarding Claim 12, Kuchibhotla in view of Islam teaches the method of Claim 2.  Kuchibhotla further teaches determining that a coding rate used for communicating during the prior TTI is greater “The LLR values can be set to zero. The LLR values may be adjusted only if the MCS value exceeds a MCS threshold. For example the MCS threshold can correspond to 16QAM rate 3/4. If the MCS determined from resource assignment is smaller than the threshold, the device may not adjust the LLR values” – See [0140]; “At 1650, a regular latency data transmission in the subframe can be decoded based on the determined first and second set of time-frequency resources … the device can determine an MCS value from the resource assignment and if the MCS is less than a MCS threshold it may not look for a marker and/or skips the step of determining a second set of resources, and can decode regular latency data without accounting for second set of resources” – See [0141]; The UE monitors the control region for a marker (control signal) based on the determination of whether the MCS (coding rate) is greater than or less than a threshold).

Regarding Claim 13, Kuchibhotla in view of Islam teaches the method of Claim 2.  Kuchibhotla further teaches determining that a number of spatial layers or a rank of transmission used for communicating during the prior TTI is greater than a threshold; wherein monitoring the control region for the control message is based at least in part on the determination (“The LLR values can be set to zero. The LLR values may be adjusted only if the MCS value exceeds a MCS threshold. For example the MCS threshold can correspond to 16QAM rate 3/4. If the MCS determined from resource assignment is smaller than the threshold, the device may not adjust the LLR values” – See [0140]; “At 1650, a regular latency data transmission in the subframe can be decoded based on the determined first and second set of time-frequency resources … the device can determine an MCS value from the resource assignment and if the MCS is less than a MCS threshold it may not look for a marker and/or skips the step of determining a second set of resources, and can decode regular latency data without accounting for second set of resources” – See [0141]; A modulation and coding scheme (MCS) is considered to be a “rank” because 

Claims 14, 21 and 31 are rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claims 4 and 5.

Regarding Claim 16, Kuchibhotla in view of Islam teaches the method of Claim 15.  Kuchibhotla further teaches transmitting second DCI that indicates an assignment of uplink or downlink resources, wherein a first number of decoding candidates for the first DCI is less than a second number of decoding candidates for the second DCI (“The set of aggregation levels for low latency data packets candidates may be the same, a subset, or different than the set of aggregation levels for PDCCH candidate the UE monitors” – See [0045]; The decoding candidates for low latency DCI (first DCI) is a subset of (i.e., less than) the PDCCH candidates (second DCI)).

Claim 20 is rejected based on reasoning similar to Claim 6.
Claim 22 is rejected based on reasoning similar to Claim 3.
Claim 23 is rejected based on reasoning similar to Claim 4.
Claim 24 is rejected based on reasoning similar to Claim 5.
Claim 25 is rejected based on reasoning similar to Claim 6.
Claim 30 is rejected based on reasoning similar to Claim 11.

Claims 7-10, 17-19 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (US 2017/0135084) in view of Islam et al. (US 2018/0063865) and further in view of Frederiksen et al. (US 2018/0324831).

Regarding Claim 7, Kuchibhotla in view of Islam teaches the method of Claim 2.  Kuchibhotla and Islam do not explicitly teach that the control message comprises a retransmission grant and an indication of resources preempted during the prior TTI.
However, Frederiksen teaches that the control message comprises a retransmission grant and an indication of resources preempted during the prior TTI (“The retransmission grant 505 may include information indicating the puncturing pattern of the resources in the previous transmission. For example, a "0" means a corresponding invalid or punctured transmission block and a "1" means a corresponding valid or actually used transmission block in the previous transmission” – See [0038]; See also Fig. 5; The retransmission grant (control message) indicates which resources in the prior TTI were punctured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuchibhotla such that the control message comprises a retransmission grant and an indication of resources preempted during the prior TTI.  Motivation for doing so would be to improve the detection reliability for HARQ combined packets (See Frederiksen, [0037]).

Regarding Claim 8, Kuchibhotla in view of Islam and Frederiksen teaches the method of Claim 7.  Frederiksen further teaches identifying a failed decode attempt of a first transport block mapped to the resources punctured during the prior TTI; and transmitting a negative acknowledgement (NAK) based at least in part on the failed decode attempt of the first transport block, wherein the control message is responsive to the NAK (“If the received data cannot be decoded correctly, the UE may send an indication of packet failure to the scheduling node at step 614, which will trigger a retransmission procedure where the scheduling node will allocate channel resource in a retransmission grant message for data retransmission” – See [0042]; The UE sends an indication of packet decode failure (NAK) when the attempt to decode the first transport block fails.  This triggers the scheduling node to send the retransmission grant message (control message) in response to the failure indication).

Regarding Claim 9, Kuchibhotla in view of Islam and Frederiksen teaches the method of Claim 8.  Frederiksen further teaches receiving a second transport block that comprises a redundancy version of the first transport block based at least in part on the retransmission grant; and combining information from the first transport block and information from the second transport block, wherein the combining is based at least in part on the indication of resources preempted during the prior TTI (“The retransmission grant 505 may include information indicating the puncturing pattern of the resources in the previous transmission. For example, a "0" means a corresponding invalid or punctured transmission block and a "1" means a corresponding valid or actually used transmission block in the previous transmission. After receiving the retransmitted data frame 506, the victim UE may perform the HARQ combining. As the UE now gets information on the status of the previous interruption of data transmission, it can exclude the data received in the previous transmission that was for another UE from the HARQ soft combining process as shown in 507 and ensure that the estimation of the transmitted data is based on information solely intended for the victim UE itself” – See [0038]; See also Figs. 5 and 6b; The UE receives a second transport block which includes a retransmission (redundancy version) of the first transport block which it previously failed to decode.  The UE performs HARQ combining on the first transport block and second transport block based on the retransmission grant message which includes an indication of punctured resources during the prior TTI by excluding the punctured portion of the transmission from the combining process).

“The retransmission grant 505 may include information indicating the puncturing pattern of the resources in the previous transmission. For example, a "0" means a corresponding invalid or punctured transmission block and a "1" means a corresponding valid or actually used transmission block in the previous transmission. After receiving the retransmitted data frame 506, the victim UE may perform the HARQ combining. As the UE now gets information on the status of the previous interruption of data transmission, it can exclude the data received in the previous transmission that was for another UE from the HARQ soft combining process as shown in 507 and ensure that the estimation of the transmitted data is based on information solely intended for the victim UE itself” – See [0038]; See also Fig. 5; The UE resets the decoding hypothesis based on the indication of punctured resources from the retransmission grant message by excluding the punctured portion of the transmission from the HARQ combining process, and then performs HARQ combining based on the reset decoding hypothesis).

Claim 17 is rejected based on reasoning similar to Claim 7.

Regarding Claim 18, Kuchibhotla in view of Islam and Frederiksen teaches the method of Claim 17.  Kuchibhotla further teaches transmitting a first transport block mapped to the resources preempted during the prior TTI (“A transport block of the low latency configuration can be smaller than a transport block for the regular latency configuration” – See [0121]; See also Fig. 21; The low latency data 2240 is a first transport block that is mapped to the preempted resources for regular latency 2250 in the first/prior TTI).

Claim 19 is rejected based on reasoning similar to Claims 8 and 9.
Claim 26 is rejected based on reasoning similar to Claim 7.
Claim 27 is rejected based on reasoning similar to Claim 8.
Claim 28 is rejected based on reasoning similar to Claim 9.
Claim 29 is rejected based on reasoning similar to Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478